Exhibit 10.1




 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIRD AMENDMENT TO CREDIT AGREEMENT (the “Third Amendment”) dated as of November
19, 2009 by and among GERBER SCIENTIFIC, INC., GERBER SCIENTIFIC INTERNATIONAL
INC., as Borrowers, GERBER COBURN OPTICAL INTERNATIONAL, INC., GERBER SCIENTIFIC
UK, LTD., SPANDEX LTD., GERBER SCIENTIFIC INTERNATIONAL LTD., VIRTEK VISION
INTERNATIONAL INC., VIRTEK LASER SYSTEMS NORTH AMERICA, INC. and VIRTEK EUROPEAN
HOLDINGS INC. (the “Guarantors”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and RBS
CITIZENS, N.A., in its capacity as administrative agent for the Lenders (the
“Agent”).
 
Recitals
 
The Borrowers, the Guarantors, the Lenders and the Agent are each party to that
certain Credit Agreement dated as of January 31, 2008 as amended by that certain
First Amendment to Credit Agreement dated November 21, 2008 and that certain
Second Amendment to Credit Agreement dated March 4, 2009 (the “Credit
Agreement”) pursuant to which the Lenders have established a revolving credit
facility for the benefit of the Borrowers.  The Borrowers and the Majority
Lenders have agreed to certain changes to the terms of the Credit Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Defined Terms.  Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.
 
Section 2. Amendment of Section 1.1 of Credit Agreement.  Section 1.1 of the
Credit Agreement is hereby amended by (i) adding in alphabetical order new
definitions of “Virtek Guarantors”, “Yunique”, “Yunique Acquisition” “Yunique
Earnout” and “Third Amendment” set forth below and (ii) deleting the definitions
of “Consolidated Asset Coverage Ratio”, “Consolidated EBIT” “Consolidated
EBITDA”, “Maximum Revolving Credit Amount” and “Total Funded Debt” in their
entirety and substituting therefor the corresponding definitions thereof set
forth below:
 
 “Consolidated Asset Coverage Ratio” shall mean the ratio of (a) the sum of (i)
55% of Eligible Accounts, plus (ii) 25% of Eligible Inventory, plus (iii)
$12,500,000 with respect to each month ending October 31, 2009, November 30,
2009 and December 31, 2009, plus (iv) $10,000,000 with respect to each month
ending January 31, 2010, February 28, 2010, March 31, 2010, April 30, 2010, May
31, 2010 and June 30, 2010, plus (v) $7,500,000 with respect to each month
ending July 31, 2010, August 31,
 

 
1

--------------------------------------------------------------------------------

 

2010 and September 30, 2010 plus (vi) cash of the Loan Parties on deposit with
the Lenders or in accounts in Canada subject to blocked account agreements in
favor of the Agent to (b) the amount of Total Funded Debt, each determined as of
the date of calculation thereof.
 
“Consolidated EBIT” shall mean for any period ending on or after January 31,
2009 an amount equal to (a) Consolidated Net Income plus (b) all amounts
deducted in computing Consolidated Net Income in respect of (i) Consolidated
Interest Expense, (ii) taxes based on or measured by income, (iii) non-cash
charges and other non-cash expenses arising (A) from the grant of or issuance or
repricing of stock, stock options, or other equity-based awards to the officers,
directors and employees of the Loan Parties incurred during such period, (B) in
respect of investments in connection with the Supplemental Executive Retirement
Plan of Gerber incurred during such period and (C) in accordance with GAAP under
Statement of Accounting Standards 142 during such period; provided that the
total amount added under this clause (iii)(C) during the term of this Agreement
shall not exceed $10,000,000, (iv) non-cash losses (i.e. the difference between
book value and sale proceeds net of any legal fees and advisory fees) arising
from asset sales, disposals or abandonments occurring after the date of the
Second Amendment incurred during such period (including Designated Asset Sales
during such period) and (v) non-recurring fees and expenses incurred in
connection with the Second Amendment and Third Amendment (including any mortgage
of the Tolland Property pursuant to Section 10 of the Third Amendment), in each
case for the period under review; provided, however, that (w) for each of the
four quarter periods ending January 31, 2009, April 30, 2009, July 31, 2009 and
October 31, 2009, Consolidated EBIT shall be increased by, without duplication,
(i) the non-cash “inventory step up” for such period associated with the
inventory of the Virtek Guarantors and their Subsidiaries purchased by the
Borrowers on the date of the Virtek Acquisition and the inventory of Gamma and
its Subsidiaries purchased by the Borrowers on the date of the Gamma
Acquisition, (ii) the non-cash expense required to be taken by the Parent in the
amount of the difference between the ceiling and the spot rate on its hedging
agreement in connection with the Virtek Acquisition relating to Canadian Dollar
fluctuations not to exceed $750,000 U.S. Dollars in the aggregate and (iii) the
consolidated net income of the Virtek Guarantors and Gamma plus all amounts
deducted in computing consolidated net income in respect of consolidated
interest expense and taxes based on or measured by income for the portion of
such four quarter periods prior to the Virtek Acquisition and the acquisition of
Gamma, respectively and (x) after the date of the Third Amendment, Consolidated
EBIT shall be increased by the amount of cash restructuring charges to the
extent deducted in computing Consolidated Net Income for such period up to an
aggregate amount of $3,000,000 for all such periods, (y) following the
consummation of the Yunique Acquisition, Consolidated EBIT shall include pro
forma Consolidated EBIT of Yunique consistent with the
 

 
2

--------------------------------------------------------------------------------

 

Consolidated EBIT figures previously presented to the Lenders for the portion of
such period preceding the date of consummation of the Yunique Acquisition and
(z) Consolidated EBIT shall be increased by the amount of non-recurring fees and
expenses incurred in connection with preparation for or closing of the Yunique
Acquisition to the extent deducted in computing Consolidated Net Income minus
(c) all amounts included in computing Consolidated Net Income in respect of
non-cash gains (i.e. the excess of sale proceeds (net of any legal fees and
advisory fees) over book value) arising from asset sales, disposals or
abandonments occurring after the date of the Second Amendment and arising during
such period (including Designated Asset Sales during such period).
 
“Consolidated EBITDA” shall mean for any period ending on or after January 31,
2009 an amount equal to (a) Consolidated EBIT plus (b) all amounts deducted in
computing Consolidated EBIT in respect of consolidated depreciation and
amortization expense; provided, however, that (w) for each of the four quarter
periods ending January 31, 2009, April 30, 2009, July 31, 2009 and October 31,
2009, Consolidated EBITDA shall be increased by, without duplication, all
amounts deducted in computing consolidated net income of the Virtek Guarantors
and Gamma in respect of consolidated depreciation and amortization expense for
the portion of such four quarter periods prior to the Virtek Acquisition and the
acquisition of Gamma, respectively and (x) following the consummation of the
Yunique Acquisition, Consolidated EBITDA shall include, without duplication, pro
forma Consolidated EBITDA of Yunique consistent with the Consolidated EBITDA
figures previously presented to the Lenders for the portion of such period
preceding the date of consummation of the Yunique Acquisition.
 
 “Maximum Revolving Credit Amount” shall mean, subject to Section 2.18, as of
any date of determination, the lesser of (a) $75,000,000 and (b) the amount to
which the Maximum Revolving Credit Amount may have been reduced pursuant to
Section 2.14 hereof; provided that if the obligation of the Lenders to make
further Revolving Credit Advances is terminated upon the occurrence of an Event
of Default, the Maximum Revolving Credit Amount as of any date of determination
thereafter shall be deemed to be $0.  For the purposes of determining the
Maximum Revolving Credit Amount Revolving Credit Advances denominated in an
Alternative Currency shall be converted into the U.S. Dollar equivalent as of
the date of such determination.
 
“Third Amendment” shall mean that certain Third Amendment to Credit Agreement by
and among the Loan Parties, the Majority Lenders and the Agent dated as of
November 19, 2009.”
 
“Total Funded Debt” of any Person means, without duplication, Indebtedness under
this Agreement (including the stated amount of all
 

 
3

--------------------------------------------------------------------------------

 

Letters of Credit), in the case of the Borrowers, and all other Indebtedness for
borrowed money of any such Person (including the Borrowers) (including the
stated amount of all letters of credit), other than Indebtedness in respect of
the Yunique Earnout.
 
 “Virtek Guarantors” shall mean Virtek Vision International Inc., Virtek Laser
Systems North America, Inc. and Virtek European  Holdings Inc.
 
“Yunique” shall mean Yunique Solutions Inc, a New Jersey corporation.
 
“Yunique Acquisition” shall mean the acquisition by Gerber International of all
of the capital stock of Yunique.
 
“Yunique Earnout” shall mean the obligations of Gerber International to make the
earnout payments under the definitive purchase agreement in respect of the
Yunique Acquisition.
 
Section 3. Amendment of Article 7 of the Credit Agreement.  Article 7 of the
Credit Agreement is hereby amended by deleting Sections 7.1 and 7.2 in their
entirety and substituting therefor the following:
 
“Section 7.1                      Ratio of Consolidated EBIT to Consolidated
Interest Expense.  For each of the trailing four-quarter periods ending on the
dates set forth below Gerber and it Subsidiaries shall not permit the ratio of
(a) Consolidated EBIT to (b) Consolidated Interest Expense to be less than the
ratio set forth beside such date in the table below:
 
April 30, 2009
2.75-to-1
July 31, 2009
2.25-to-1
October 31, 2009
1.50-to-1
January 31, 2010
1.50-to-1
April 30, 2010
2.25-to-1
July 31, 2010
2.50-to-1
October 31, 2010 and each trailing
four-quarter period thereafter
3.00-to-1



“Section 7.2                      Ratio of Total Funded Debt to Consolidated
EBITDA.  For each of the trailing four-quarter periods ending on the dates set
forth below Gerber and it Subsidiaries shall not permit the ratio of (a) Total
Funded Debt of Gerber and its Subsidiaries to (b) Consolidated
 

 
4

--------------------------------------------------------------------------------

 

EBITDA to exceed the ratio set forth beside such date in the table below:
 
April 30, 2009
3.75-to-1
July 31, 2009
3.75-to-1
October 31, 2009
3.50-to-1
January 31, 2010 and each trailing four-quarter period thereafter
3.00-to-1



Section 4. Amendment of Article 7 of the Credit Agreement.  Article 7 of the
Credit Agreement is hereby further amended by deleting Section 7.4 in its
entirety and substituting therefor the following:
 
“Section 7.4                      Consolidated Asset Coverage Ratio.  For each
(i) month during the period commencing February 28, 2009 and ending October 31,
2010 and (ii) quarterly period commencing with the quarterly period ending
January 31, 2011, Gerber and its Subsidiaries shall not permit the Consolidated
Asset Coverage Ratio, in each case measured on the last day of each such period,
to be less than 1-to-1.”
 
Section 5. Amendment of Section 9.1 of the Credit Agreement.  Section 9.1 of the
Credit Agreement is hereby amended by re-lettering subparagraph (h) thereof as
subparagraph (i) and inserting the following new subparagraph (h):
 
“(h)           Indebtedness in respect of the Yunique Earnout.”
 
Section 6. Amendment of Schedule 1 to the Credit Agreement.   Schedule 1 to the
Credit Agreement is hereby amended by deleting Schedule 1 in its entirety and
substituting therefor Schedule 1 attached hereto as Exhibit 1.
 
Section 7. Yunique Acquisition.  Subject to the conditions set forth in Section
8 below and provided that (a) the Agent receives and approves final acquisition
documents with respect to the Yunique Acquisition which are consistent with the
terms of the Yunique Acquisition previously presented to the Lenders, (b) the
cash purchase price paid to the holders of the capital stock of Yunique shall
not exceed $2,000,000 plus any amounts paid pursuant to earnout provisions and
(c) all other requirements of the definition of Permitted Acquisition have been
satisfied with respect to the Yunique Acquisition, the Agent and the Lenders
herby waive the requirement contained in clause (iv) of the definition of
Permitted Acquisition as it applies to the Yunique Acquisition.
 
Section 8. Conditions Precedent.  The effectiveness of this Third Amendment is
subject to the truth and accuracy of the representations and warranties set
forth in Section 9 below and shall become effective upon receipt by the Agent on
the date hereof of:
 

 
5

--------------------------------------------------------------------------------

 

(a)  Counterparts of this Amendment duly executed by each of the Loan Parties,
the Agent and the Majority Lenders.
 
(b) The opinion of William Grickis, General Counsel of Gerber, in form and
substance acceptable to the Agent.
 
(c) Copies of the resolutions of the Board of Directors or equivalent body of
each of the Loan Parties authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents to which such Loan Party is a party,
certified by the Secretary or an Assistant Secretary (or Clerk or Assistant
Clerk) of such Loan Party (which certificate shall state that such resolutions
are in full force and effect).
 
(d) Certificates of legal existence and corporate good standing for the Loan
Parties of recent date issued by the appropriate Connecticut and
Massachusetts  governmental authorities.
 
(e) Payment to the Agent for the account of the Lenders who have executed this
Third Amendment on or before the date hereof of the Third Amendment Fee (as
defined on Exhibit 2 hereto).
 
(f) Such other documents, certificates and opinions as the Agent or the Lenders
may reasonably request which have been notified to the Borrowers in writing
prior to the date hereof.
 
Section 9. Representations and Warranties.  The Loan Parties, jointly and
severally, represent and warrant, on and as of the date of this Amendment, that:
 
(a) No Default or Event of Default is outstanding both before and after giving
effect to this Third Amendment.
 
(b) The representations and warranties of the Loan Parties contained in the
Credit Agreement are true and accurate on and as of the date of this Amendment,
except (i) that the references in Article 5 to the 2007 Financial Statements
(except in Section 5.12) shall be deemed to refer to the most recent audited
consolidated financial statements of Gerber and its Subsidiaries furnished to
the Agent and (ii) to the extent that such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
were true and accurate as of such earlier date).
 
(c) Since April 30, 2009, there have been no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, which have had, or
could reasonably be expected to have, a Material Adverse Effect.
 
Section 10. Tolland Mortgage.  The Loan Parties, jointly and severally, hereby
covenant and agree that if, at any time, the Industrial Revenue Bonds secured by
a mortgage on the real property owned by Gerber Scientific, Inc. and located in
Tolland Connecticut (the “Tolland Property”) are paid in full, the Loan Parties
shall, within 45 days of such payment of the Industrial Revenue Bonds, cause
Gerber Scientific, Inc. to execute a mortgage with respect to the Tolland
Property in a form provided by the Agent and reasonably acceptable to the Loan
 

 
6

--------------------------------------------------------------------------------

 

(a) Parties and to deliver title insurance, property and flood insurance (to the
extent reasonably deemed necessary by the Agent) naming the Agent as loss payee
and each other survey, certificate or document that the Agent may reasonably
request, to create, register, perfect, maintain, evidence the existence,
substance, form or validity of or enforce a valid lien on the Tolland Property
in favor of the Agent for the benefit of the Lenders, subject only to such Liens
as the Agent may approve.  Notwithstanding the foregoing, the Loan Parties shall
use best efforts to deliver each of the items referenced in this Section 10
within 30 days of payment in full of the Industrial Revenue Bonds.
 
Section 11. Survival.  Each of the foregoing representations and warranties
shall be made at and as of the date of this Third Amendment.  Each of the
foregoing representations and warranties shall constitute a representation and
warranty of the Loan Parties under the Credit Agreement, and it shall be an
Event of Default if any such representation and warranty shall prove to have
been incorrect or false in any material respect at the time when made or deemed
to have been made.  Each of the foregoing representations and warranties shall
survive and not be waived by the execution and delivery of this Third Amendment
or any investigation by the Agent or any Lender.
 
Section 12. Ratification of Credit Agreement and Loan Documents
 
.  Except as expressly amended herein, all terms, covenants and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect, and the parties hereto do expressly ratify and confirm the Credit
Agreement and the other Loan Documents.  All future references to the Credit
Agreement shall be deemed to refer to the Credit Agreement as modified hereby.
 
Section 13. Loan Document.  This Third Amendment shall be deemed to be a Loan
Document and a breach of any covenant contained herein shall constitute an Event
of Default under the Credit Agreement.
 
Section 14. Miscellaneous Provisions.
 
(a) Counterparts and Expenses.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
counterparts, taken together, shall constitute but one and the same
document.  The Loan Parties, jointly and severally, agree to pay on demand all
the Agent’s reasonable expenses in preparing, executing and delivering this
Third Amendment, and all related instruments and documents, including, without
limitation, the reasonable fees and out-of-pocket expenses of Agent’s special
counsel, Goodwin Procter LLP.
 
(b) Governing Law.  THIS THIRD AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS.
 
[Signatures on Following Page]
 

 
7

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Borrowers, the Guarantors, the Agent and the Lenders
have caused this Third Amendment to be executed by their duly authorized
officers as of the date set forth above.
 
 
                               THE BORROWERS:
 
 


 
 


 
 
                               GERBER SCIENTIFIC, INC.
 
                               By:  /s/ William V. Grickis,
Jr.                                                                
 
                               Name:  William V. Grickis, Jr.
 
                               Title:  Senior Vice President, General Counsel
 
                               and Secretary
 
 
                               GERBER SCIENTIFIC INTERNATIONAL, INC.
 
                               By:  /s/ William V. Grickis,
Jr.                                                                
 
                               Name:  William V. Grickis, Jr.
 
                               Title:  Director and Secretary
 


 


 


 


 


 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
8

--------------------------------------------------------------------------------

 

 
                               GUARANTORS:
 
 


 
 
                               GERBER COBURN OPTICAL INTERNATIONAL, INC.
 
                               By:  /s/ William V. Grickis,
Jr.                                                                
 
                               Name:  William V. Grickis, Jr.
 
                               Title:  Secretary
 
 
                               GERBER SCIENTIFIC UK, LTD.
 
                               By:  /s/ William V. Grickis,
Jr.                                                                
 
                               Name:  William V. Grickis, Jr.
 
                               Title:  Director
 
 
                               SPANDEX LIMITED
 
                               By:  /s/ William V. Grickis,
Jr.                                                                
 
                               Name:  William V. Grickis, Jr.
 
                               Title:  Director
 
 
                               GERBER SCIENTIFIC INTERNATIONAL LTD.
 
                               By:  /s/ William V. Grickis,
Jr.                                                                
 
                               Name:  William V. Grickis, Jr.
 
                               Title:  President and Director
 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
9

--------------------------------------------------------------------------------

 

 
                               VIRTEK VISION INTERNATIONAL INC.
 
                               By:  /s/ William V. Grickis,
Jr.                                                                
 
                               Name:  William V. Grickis, Jr.
 
                               Title:  Director and Secretary
 
 
                               VIRTEK EUROPEAN HOLDINGS INC.
 
                               By:  /s/ William V. Grickis,
Jr.                                                                
 
                               Name:  William V. Grickis, Jr.
 
                               Title:  Director and Secretary
 
 
                               VIRTEK LASER SYSTEMS NORTH AMERICA, INC.
 
                               By:  /s/ William V. Grickis,
Jr.                                                                
 
                               Name:  William V. Grickis, Jr.
 
                               Title:  Director and Secretary
 


 


 


 


 


 


 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
10

--------------------------------------------------------------------------------

 

 
                                 THE AGENT:
 
 


 
 
                                  RBS CITIZENS, N.A., as Agent
 
                                  By:  /s/ Thomas F. McNamara
 
                                  Name:  Thomas F. McNamara
 
                                  Title:  SVP
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
11

--------------------------------------------------------------------------------

 

 
                               THE LENDERS:
 
 


 
 
                               RBS CITIZENS, N.A.
 
                               By:  /s/ Thomas F. McNamara
 
                               Name:  Thomas F. McNamara
 
                               Title:  SVP
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
12

--------------------------------------------------------------------------------

 

 
                               SOVEREIGN BANK
   
                               By:  /s/ Jay L.
Massiro                                                                
 
                               Name:  Jay L. Massiro
 
                               Title:  Senior Vice President
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
13

--------------------------------------------------------------------------------

 

 
                                  BANK OF AMERICA, N.A.
 
                                  By:  /s/ Matthew E.
Hummel                                                               
 
                                  Name:  Matthew E. Hummel
 
                                  Title:  Senior Vice President
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
14

--------------------------------------------------------------------------------

 

 
                                  HSBC BANK USA, NATIONAL ASSOCIATION
 
                                  By:  /s/ Kenneth V. McGraime
 
                                  Name:  Kenneth V. McGraime
 
                                  Title:  SVP Commercial Executive
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
15

--------------------------------------------------------------------------------

 

 
                                  JPMORGAN CHASE BANK, N.A.
 
                                  By:  /s/ Kenneth Coons
 
                                  Name:  Kenneth Coons
 
                                  Title:  Underwriter
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
16

--------------------------------------------------------------------------------

 



 
 
                               MERRILL LYNCH CAPITAL CORPORATION
 
                               By:  /s/ Matthew E.
Hummel                                                                
 
                               Name:  Matthew E. Hummel
 
                               Title:  Senior Vice President
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to Third Amendment to Credit Agreement
 

 
17

--------------------------------------------------------------------------------

 

Exhibit 1
 


 
SCHEDULE 1
 
Commitment Percentages
 
Lender
 
Commitment Percentage
   
Maximum Amount
of Revolving Loans
 
RBS Citizens, NA
    24 %   $ 18,000,000.00  
Sovereign Bank
    20 %   $ 15,000,000.00  
Bank of America, N.A.
    14 %   $ 10,500,000.00  
HSBC Bank USA, National Association
    14 %   $ 10,500,000.00  
JP Morgan Chase Bank N.A.
    14 %   $ 10,500,000.00  
Merrill Lynch Capital Corporation
    14 %   $ 10,500,000.00  
TOTALS
    100.00 %   $ 75,000,000.00  



 

 
18

--------------------------------------------------------------------------------

 

Exhibit 2


 
Third Amendment Fee
 
Amendment Fee
 
.  In consideration of, and in order to induce the Lenders to enter into, this
Third Amendment the Loan Parties hereby agree to pay to the Agent, for the
account of each Lender which becomes a signatory hereto on or prior to the date
hereof, an amendment fee (the “Third Amendment Fee”) equal to 0.50% of each such
Lender’s Commitment Percentage of the Maximum Revolving Credit Amount as set
forth on Schedule 1 to the Credit Agreement after giving effect to the Third
Amendment.
 





 
19

--------------------------------------------------------------------------------

 
